IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GAUGHEN LLC,                            : No. 81 MAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
            v.                          :
                                        :
                                        :
BOROUGH COUNCIL OF THE                  :
BOROUGH OF MECHANICSBURG,               :
                                        :
                 Petitioner             :

GAUGHEN LLC,                            : No. 82 MAL 2016
                                        :
                 Respondent             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
            v.                          :
                                        :
                                        :
BOROUGH COUNCIL OF THE                  :
BOROUGH OF MECHANCISBURG,               :
                                        :
                 Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal is

DENIED, and Respondent’s Request for Cost, Fees, and Delay Damages is

STRICKEN.